ASSIGNMENT, NOVATION, AND SECOND AMENDMENT AGREEMENT

relating to

the assignment of the Third Party Interest and the Additional Interest under, and amendments to, the
Production Sharing Contract relating to the Bina Bawi Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

OMY BINA BAWI GmbH

and

HAWLER ENERGY, Ltd.

and

A& T PETROLEUM COMPANY, Ltd.
TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION

1.

2 ASSIGNMENTS AND NOVATIONS...

3. AMENDMENTS TO THE CONTRACT

4 OMV PAYMENTS ....

5. REPRESENTATIONS ....._..

6. JOINT OPERATING AGREEMENT.

7 GENERAL PROVISIONS ......

& STATUS OF AGREEMENT: COMPLETION...
ANNEX | Agreements Pertaining to Contract Area
ANNEX 2 Agreements Between Contractor Entities

ANNEX 3 Completion

ANNEX 4 Form of Certificate of Completion

ANNEX 5 Bina Bawi JOA
ASSIGNMENT, NOVATION, AND SECOND

AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date")
between:

(1) THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government”);

{2} OMY BINA BAWI GmbH, a company established and existing under the laws of
Austria whose registered office is at Trabrennstrasse 6-8, 1020 Vienna Austria
(OMV™),

(3) HAWLER ENERGY, Ltd, a company established and existing under the laws of the
Cayman Islands, whose registered office is at Ugkind House, South Church Street,
George Town, Grand Cayman, Cayman Islands (“Hawler”), and

(4) A&T PETROLEUM COMPANY, Ltd. a company established and existing under
the laws of the Cayman Islands, whose registered office is at PO Box 309, Ugland
House, South Church Street, Grand Cayman KY !-1104, Cayman Islands (“A&T")

(each a “Party” and collectively the “Parties”).

RECITALS

(A) The Government, Hawler, A&T and Oil Search (Iraq) Limited, a company established and
existing under the laws of the British Virgin Islands, entered into a Production Sharing Contract
oa 6 March 2008 in respect of the Bina Bawi Block in the Kurdistan Region of Iraq (the
“Contract”). The Contract superseded production sharing contracts related to the Bina Bawi
Block dated 29 March 2006 and 26 February 2007.

(B) The Contract was amended on | April 2009 pursuant to which Oil Search (Iraq) Limited
assigned the entirety of its participating interest in the Contract to A&T. After such assignment,
AAT had a 26% participating interest under the Contract, and Hawler had an 18% participating
interest.

(cy Hawler and A&T are parties to a joint operating agreement dated 12 December 2009 in respect
of the Contract Area (the “JOA"), which superseded a joint operating agreement dated 11
August 2006,

(D) A&T now wishes to assign and povate a 3% portion of its participating interest to Hawler, so
that its participating interest would be reduced to 23% and the participating interest of Hawler
(E)

(F)

(G)

(H)

)

Assignment and Second Amendment Agreement ~ Bina Bawi

would be increased to 21%, Hawler wishes w accept such assignment and novation, and the
Government is willing to consent to such assignment and novation.

Pursuant to Article 4.6 of the Contract, the Government has the option to assign the Third Party
Interest (as defined in the Contract) of 20% to a third party; and pursuant to Article 4.12 of the
Contract, the Government has the option to assign an Additional Interest (as defined in the
Contract) of 16% to a third party.

The Government wishes to assign the Third Party Interest and the Additional Interest to OMV.
OMV wishes to accept such assignment. Hawler, A&T, and the Government are cach satisfied
that OMY has the financial and technical capability to perform its payment obligations under the
Contract and the JOA, OMV further wishes to be the Operator and a party to the JOA,

The Parties wish to amend the Contract to confirm OMV as a Contractor Entity with a 36%
participating interest, to confirm A&T as a Contractor Entity with a 23% participating interest, to
confirm Hawler as a Contractor Entity with a 21% participating interest, and to confirm OMV as
the Operator.

The Parties further wish to amend the Contract to obligate OMY and future holders of all or part
of the OMV’s 36% participating interest to pay Capacity Building Payments (as defined in the
‘Contract as amended by this Agreement) to the Government, and to obligate A&T and future
holders of all or part of the A&T's 23% participating interest to pay Capacity Building Payments
to the Government. Hawler and any future holders of all or a part of Hawler's participating
interest will not have any obligation to pay Capacity Building Payments.

The Government will deposit all Capacity Building Payments into 2 segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.
DEFINITIONS AND INTERPRETATION
it Unless otherwise defined herein (including the recitals), capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement). As
used in this Agreement:
“A&T" is defined in the preamble.
“AXT Assigned Interest” is defined in Clause 2.2(a),
“A&T First Tranche Assignment Amount” is defined in Clause 4.2(b)(2).
“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Assignment Amounts” is defined in Clause 4.3(a).
“Business Day” is defined in Clause 4.2(d).
“Completion Date” is defined in Clause $3.
“Contract” is defined in Recital (A).
“Cost Determination Date” is defined in Clause 4.2(c)( 1).
12

Assignment and Second Amendment Agreement — Bina Bavwi

“Excluded Payments” is defined in Clause 4.5.
“First Tranche Assignment Amounts” is defined in Clause 4.2(b).

“Government Assigned Interests” is defined in Clause 2.1(a).

“Hawler” is defined in the preamble.

“Hawler First Tranche Assignment Amount” is defined in Clause 4.2(b)(1).
“JOA” is defined in recital (C).

“OMV?" is defined in the preamble.
“Party” and “Parties” are defined in the preamble.

“Second Tranche Assignment Amounts” is defined in Clause 4.3(a).
“Third Party” is defined in Clause 7.2.

Descriptive beadings in this Agreement are for convenience only, do not constitute a
part of this Agreement, and do not affect the construction or interpretation of this
Agreement, Any reference to a “Clause” is a reference to a clause of this Agreement.
A reference to a “participating interest” means an undivided interest in the Contract and
in the Petroleum Operations in respect of the entire Contract Area.

2. ASSIGNMENTS AND NOVATIONS:

2.1

22

(a)

(b)

(e}

(a)

{b)

fc}

The Government hereby assigns the Third Party Interest and the Additional
Interest (collectively, the “Government Assigned Interests”) to OMY, and
OMY hereby accepts such assignment of the Government Assigned Interests.

As a consequence of the assignment of the Government Assigned Interests to
OMV. OMV is a Contractor Entity with a 36% participating interest.

OMY shall perform all of its obligations under the Contract, as amended by
this Agreement, in respect of the Government Assigned Interests as a
Contractor Entity with a 36% participating interest, whether such obligations
arose or arise on, before, or after the Agreement Date, as if OMV had been a
Contractor Entity with a 36%) participating interest on and from the Effective
Date.

A&T hereby assigns a 3% participating interest in the Contract to Hawler (the
“A&T Assigned Interests”), and Hawler hereby accepts such assignment of
the AAT Assigned Interests.

Hawler will be, as a consequence of the assignment of the A&T Assigned
Interest to Hawler, a Contractor Entity with a 21% participating interest, and
A&T will be a Contractor Entity with a 23% participating interest.

A&T shall perform all of its obligations under the Contract, as amended by
this Agreement, as a Contractor Entity with a 23% participating interest,
whether such obligations arose or arise on, before, or after the Agreement
23

Assignment and Second Amendment Agreement — Bina Bawi

Date, as if A&T had been a Contractor Entity with a 23% participating interest
on and from the Effective Date.

Wd Hawler shall perform all of its obligations under the Contract, as amended by
this Agreement, as a Contractor Entity with a 21% participating interest,
whether such obligations arose or arise on, before, or after the Agreement
Date, as if Hawler had been a Contractor Entity with a 21% participating
interest on and from the Effective Date.

The Contract shall continue in full force and effect, the teems of the Contract having
only changed to the extent amended by this Agreement.

3. AMENDMENTS TO THE CONTRACT

3.1

32

33

34

35

As of the Completion Date, the Contract is amended as provided in this Clause 3.

The preamble is deleted and restated in its entirety:
“BETWEEN

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“GOVERNMENT” ).

AND

OMV BINA BAWI GmbH, a company established and existing under the laws of
Austria, whose registered office is at Trabrennstrasse 6-8, 1020 Vienna, Austria
COMV"):

AND

HAWLER ENERGY, Ltd., a company established and existing under the laws of the
Cayman Islands, whose registered office is at Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands (“Hawler"),

AND

A&T PETROLEUM COMPANY, Ltd., a company established and existing under
the laws of the Cayman Islands, whose registered office is at Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands (“A&T”).”

The recitals are amended by adding “and” to the end of the existing paragraph (H).

The recitals are amended by adding a new paragraph (I):

“(1) The Contract was amended pursuant to the Assignment, Novation, and Second
Amendment Agreement between the Parties dated | August 2010.”

In Article 1.1, the definitions of "CONTRACTOR" and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.
36

3.7

Assignment and Second Amendment Agreement — Bina Bawi

CONTRACTOR Entity means each of OMV, A&T, and Hawler and their respective
permitted assignees pursuant t Article 39_ A bolder of the Goverment Interest is not a
CONTRACTOR Entity. At any time when there is only one entity constituting the
CONTRACTOR, any reference to “the entities constituting the CONTRACTOR” or
the “CONTRACTOR Entities” or similar reference, shall be deemed t mean “the
entity constituting the CONTRACTOR.” As of the Effective Date and pursuant to the
Second Amendment Agreement, OMV, A&T, and Hawler, as CONTRACTOR
Entities, each own an undivided participating interest in the Contract and in the
Petroleum Operations in respect of the entire Contract Area:

OMV 36%
A&T 23%
Hawler 21%

The balance of the participating interests in the Contract and in the Petroleum
Operations in respect of the entire Contract Area, being twenty per cent (20%), is the
Government Interest.”

In Article 1.1, the following definitions are deleted: “Additional Interest”, “Additional
Interest Participant”, “Additional Interest Participation”, “Option of Additional Interest
Participation”, “Option of Third Party Participation”, “Third Party Interest”, and “Third
Party Participant”.

New definitions are added in Article 1.1 in the appropriate alphabetical order as
follows:

“A&T Interest means all or any part of the twenty-three per cent (23%)
participating interest hereunder deemed held by AAT as of the Effective Date,

A&T Interest Holder means, as at any time of determination, a
CONTRACTOR Entity if and to the extent it is a holder of an A&T Interest.

Annual Reconciliation Statement is defined in Article 32.8.2(c).

Capacity Building Account means a segregated bank account with a reputable
international bank in the name of, and maintained by, the GOVERNMENT, the
sole purpose of which is to support and finance certain infrastructure and
capacity building projects to be identified by the GOVERNMENT in its sole
discretion in parts of the Kurdistan Region.

Capacity Building Bonus is defined in Article 32.2.

Capacity Building Payment — First Tranche means, in respect of the OMV

Interest only, six million Dollars (US$6,000,000).

Capacity Building Payments means:

(a) in respect of the OMV Interest Holders, collectively, the Capacity
Building Payment — First Tranche and the Capacity Building
Payment — Second Tranche Instalments; and
3.8

Assignment and Second Amendment Agreement — Bina Bawi

(b) in respect of the A&T Interest Holders, only the Capacity Building
Payment — Second Tranche Instalments.

Capacity Building Payments — Second Tranche Instalments means the
obligation of each Charged Interest Holder to pay an amount equal to the
Capacity Building Value attributed to such Charged Interest Holder pursuant to
Article 32.8.

Capacity Building Value means, in respect of any period of determination:

(a) for the OMY Interest, an amount in Dollars equal to the value,
established in accordance with Article 27, of forty-five per cent
(435%) of the OMV Interest Holder's Profit Petroleum, and

(b) for the A&T Interest Holder, an amount in Dollars equal to the value,
established in accordance with Article 27, of forty per cent (40%) of
the A&T Interest Holder's Profit Petroleum.

Charged Interest means the A&T Interest or the OMV Interest, and
collectively the “Charged Interests.”

Charged Interest Holder means a CONTRACTOR Entity to the extent it is
the holder of a Charged Interest.

Charged Interest Holders Monthly Statement is defined in Article 32.8.2(a).
Estimated Total Capacity Building Value is defined in Article 32.8.1 4/e).
Loss or Expense is defined in Article 32.8%).

OMY Interest means all or any part of the thirty-six per cent (36%)
participating interest hereunder deemed held by OMV as of the Effective Date.

OMY Interest Holder means a CONTRACTOR Entity if and to the extent it
is the holder of an OMV Interest. As of the date of the Second Amendment
Agreement, OMY is the sole OMY Interest Holder.

Rights Sale is defined in Article 32.8_14{a)-

Second Amendment Agreement means the Assignment, Novation, and
Second Amendment Agreement between the Government and OMV dated |
August 2010"

Article 4.2 is deleted in its entirety, and restated:

“4.2 The Public Company will not have any liability to the CONTRACTOR to
contribute its Government Interest share of all Petroleum Costs. All Petroleum Costs
are the exclusive obligation of the CONTRACTOR Entities in accordance with each
CONTRACTOR Entity's respective participating interests in the Contract and each
CONTRACTOR Entity will be entitled (through the CONTRACTOR) to recover its
participating interest share of Petroleum Costs in accordance with Article 25, taking
into consideration the variation(s) of such participating interest of each
CONTRACTOR Entity (if any). The Public Company shall contribute its share of
39

3.0

3.

3.12

3.13

Assignment and Second Amendment Agreement — Bina Bawi

Production Bonuses attributable to the Government Interest and payable pursuant to
Articles 32.3 through 32.7."

Articles 4.6 through 4.17 are deleted in their entirety, and Article 4.18 is renumbered
Article 4.6.

In Article 5.1, the first sentence is deleted in its entirety and replaced with the
following:

“The CONTRACTOR hereby designates OMY as the Operator for the execution of
the Petroleum Operations on behalf of the CONTRACTOR.”

In Article 26.9 the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where the
GOVERNMENT determines, as provided in Article 32.8.6, that a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of its Capacity
Building Payments - Second Tranche Instalments under Article 32.8, the
GOVERNMENT will have the rights set forth in Articles 32.8.6 through 32.8.8."

Articles 27.1 and 27.2 and Paragraphs 7, 8, and 9 are amended by adding, after the
word “Quarter” in each instance in each Article and Paragraph, the words “and Month”;
and in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten
(oy.

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10) day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR’ calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during
the preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

{b) quantities of Crude Oil sold by the CONTRACTOR Entities during
the peeceding Month that do not fall in the category referred to in
paragraph (a) above, together with sale prices applied during such
Month;

(c) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

{d) quantities of Natural Gas sold by the CONTRACTOR Entities and
the GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
peovided in Article 32.8.2(a).”
3.4

3.15

3.16

Assignment and Second Amendment Agreement ~ Bina Bawi

In Article 29,1, after the words “shall be in Dollars and shall”, the following words are
added:

“except as provided in the next sentence and Articles 32.8.10 through 32.8.12,";
and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make its Capacity Building Payments -
Second Tranche Instalments as further provided in Articles 32.8.10 through 32.8.12."

In Article 32.2, the following is added as a final sentence:

“Neither OMV nor any permitted assignee of OMV is or will be liable tw the
GOVERNMENT for payment of the Capacity Building Bonus.”

A new Article 32.8 is added:
“Capacity Building Payments

328 Each Charged Interest Holder is bound by the provisions of this Article 32.8.
The obligations of a CONTRACTOR Entity, to the extent it is a Charged
Interest Holder, as set forth in this Article 32.8, attach to, and may not be
severed from, its Charged Interest. Only OMY (for so long as OMY is an
OMV Interest Holder) will have any rights under Article 32.8.14_

32.8.1 (a) Each OMV Interest Holder shall pay to the GOVERNMENT:

(1) the Capacity Building Payment — First Tranche on demand;
and

{2} from First Production and for the duration of the remainder
of the Development Period, the Capacity Building
Payments — Second Tranche Instalments attributed to the
OMY Interest Holder in accordance with this Article 32.8.

(b)} From First Production and for the duration of the remainder of
the Development Period, each A&T Interest Holder shall pay its
Capacity Building Payments — Second Tranche [nstalments
attributed to the A&T Interest in accordance with this Article
32,8 to the GOVERNMENT.

328.2 In respect of the Capacity Building Payment — Second Tranche
Instalments:

{a) On oe before the tenth (10%) day of each Month in the
Development Period, the CONTRACTOR shall provide to the
GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance with
Article 27.4 and the monthly valuation statement in accordance
with Article 25.2(a) and Paragraph 7.1, a statement (the
tb)

fc)

Assignment and Second Amendment Agreement — Bina Bawi

“Charged Interest Holders Monthly Statement”) setting out
the CONTRACTOR'’s calculation of the Capacity Building
Value attributable to each Charged Interest Holder for the
preceding Month. In each Charged Interest Holders Monthly
Statement, the CONTRACTOR shall detail each item taken
into account in making its calculation of the amounts due from
each Charged Interest Holder, the quantities of Profit Petroleum
produced during the Month covered by such Charged Interest
Holders Monthly Statement, the volumes of such production
and Profit Petroleum sold, the Capacity Building Value
attributed to such sales, and the Capacity Building Payments —
Second Tranche Instalment required to be paid with respect
thereto by each Charged Interest Holder_

On the same date on which the CONTRACTOR provikies the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.8.2{a), each
Charged Interest Holder shall pay (except as provided in this
Anticle 32.8.2(b)) its Capacity Building Payments — Second
Tranche Instalments as shown as owed by such Charged Interest
Holder in the Charged Interest Holders Monthly Statement. If:

(1) a Charged Interest Holder has sold any amount of its Profit
Petroleum to (i) the GOVERNMENT or a Public
Company (of a company or an entity owned and controlled,
directly or indirectly, by a Public Company or the
GOVERNMENT), (ii) the State Oil Marketing
Organisation ("SOMO") of any entity owned and
controlled by the Government of Iraq, or (iii) any other
entity as directed by the entities detailed in (i) and (ii)
above; and if

(2) any such counterparty as identified in Article 32.8.2(b)\(1)

has not paid the Charged Interest Holder for the Profit
Petroleum lifted by such entity, then:

(3) the Charged Interest Holder will only be liable to pay its
Capacity Building Payments — Second Tranche Instalments
when and to the extent such Charged Interest Holder has
received payment by such counterparty.

The preceding sentence does not apply with respect to, and to
the extent of, sales of Charged Interest Holder's Profit
Petroleum to any other counterparties.

Within thirty (30) calendar days following the date on which the
CONTRACTOR delivered the Final End-of-Year Statement to
(d)

{e)

Assignment and Second Amendment Agreement — Bina Bawi

the GOVERNMENT for each Calendar Year in accordance
with Article 26.13 and Paragraph 10, and based on the
information in such Final End-of-Year Statement, the
CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written reconciliation
of the aggregate amount of its Capacity Building Value and the
aggregate payments of Capacity Building Payments — Second
Tranche Instalments during such Calendar Year period (the
“Annual Reconciliation Statement”).

If the results of an Anaual Reconciliation Statement show that a
Charged Interest Holder has, in the aggregate over the Calendar
Year period covered by the Annual Reconciliation Statement,
made Capacity Building Payments — Second Tranche
Instalments in an amount less than the aggregate Capacity
Building Value atwibuted to such Charged Interest Holder
during such Calendar Year period, such Charged Interest Holder
shall pay (subject to the same exception as provided in the
second and third sentences of Article 32.8.2(b)) the amount of
the underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the date the
CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT.

If the results of an Annual Reconciliation Statement show that a
Charged Interest Holder has, in the aggregate over the Calendar
Year period covered by the Annual Reconciliation Statement,
made Capacity Building Payments - Second Tranche
Instalments in excess of the Capacity Building Value attributed
to it during such Calendar Year period. and if and to the extent
the GOVERNMENT has agreed with the relevant Charged
Interest Holder in respect of the amount of such overpayment,
such Charged Interest Holder may deduct such overpayment to
the extent that the GOVERNMENT has agreed with the
amount of such overpayment from the next following payments
of Capacity Building Payments — Second Tranche Instalments.
In no event will a Charged Interest Holder be entitled to deduct
more than fifteen per cent (15%) of the amount otherwise
payable from the next following payments of Capacity Building
Payments — Second Tranche Instalments. The right of set-off
against Capacity Building Payments — Second Tranche
Instalments will be a Charged Interest Holder's only remedy in
respect of any overpayment, and the GOVERNMENT will
have no obligation t make any reimbursement or other
compensating payments to the Charged Interest Holder.

10
(p

(gh

Assignment and Second Amendment Agreement — Bina Bawi

If a Charged Interest Holder fails to pay all or pant of its
Capacity Building Payments — Second Tranche [nstalments
when due in accordance with Article 32.8, the Charged Interest
Hokter shall pay interest on the unpaid amount at an annual rate
of LIBOR plus two per cent (2%) compounded monthly from
and including the date the payment was due to, but not
including, the date paid.

if any Capacity Building Payments — Second Tranche
Instalments are due to be paid to the GOVERNMENT on a day
that is either not a banking day in either the place where the
Capacity Building Account is maintained, or the location of the
financial institution through which a Charged Interest Holder
will make such payment, then the Capacity Building Payments
~ Second Tranche Instalments will be due on the next following
banking day. A “banking day” is a day (other than a Saturday,
Sunday, or public holiday) on which banks are open for general
business in the specified locations.

Capacity Building Account

32.8.3 The GOVERNMENT shall:

3284

(a)
{b)

{e)

establish and maintain the Capacity Building Account;

deposit all Capacity Building Payments (and the proceeds from
any Rights Sale or any financing secured by Capacity Building
Payments) received by the GOVERNMENT int the Capacity
Building Account; and

for only so bong as OMY is an OMV Interest Holder, annually
provide a written report t OMY of the application of the
proceeds of the Capacity Building Payments (including the
application of proceeds from Rights Sales) in sufficient detail to
permit OMV to identify the projects to which the
GOVERNMENT has applied the Capacity Building Payments.

Information provided by the GOVERNMENT to OMV pursuant to
Article 32.8.3(c) shall be deemed to be in the public domain for
purposes of Article 36.7(a).

Separate Liability

328.5 Each Charged Interest Holder is separately liable (and not jointly and
severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under this
Article 32.8. A CONTRACTOR Entity that is not a Charged
Assignment and Second Amendment Agreement — Bina Bawi

Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.8.

Breach; Indemnity

328.6

{a) [fa Charged Interest Holder fails to pay its Capacity Building
Payments — Second Tranche Instalments in full when due
pursuant to Article 32.8, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any lifting
agreement, any sales or marketing agreement, or any other
agreement, automatically be entitled, on not less than sixty (60)
days prior notice te the defaulting Charged Interest Holder and
the CONTRACTOR in the case of the first default, and not less
than thirty (30) days in the case of any subsequent default, to:

(1) in the case of a defaulting OMV Interest Holder:

(A) lifi, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty-five per
cent (45%) of such defaulting OMV Interest Holder's
Profit Petroleum; and

(B) continue so to lift up to forty-five per cent (45%) of
such defaulting OMV Interest Holder's Profit
Petroleum for the remainder of the Development
Period; and

(2) in the case of a defaulting AAT Interest Holder-

(A) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty per cent
(40%) of such defaulting A&T Interest Holder's Profit
Petroleum; and

(B) continve so to lift up to forty per cent (40%) of such
defaulting A&T Interest Holder's Profit Petroleum for
the remainder of the Development Period.

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If the
defaulting Charged Interest Holder pays the defaulted Capacity
Building Payments —Second Tranche Instalments in full plus
interest in accordance with Article 32.8_2(f} in such thirty (30) -
day period, the GOVERNMENT shail not exercise its lifting
rights under this Article 32.8.6 in respect of such defaulting
Charged Interest Holder. In the case of any subsequent default,

12
Assignment and Second Amendment Agreement — Bina Bawi

the GOVERNMENT may exercise its right tw lift the
defaulting Charged Interest Holder's Profit Petroleum whether
o not the defaulting Charged Interest Holder cures its default
within the thirty (30) - day notice period.

32.8.7 The lifting rights of the GOVERNMENT pursuant to Article 32.8.6

328.8

are exercisable by way of set-off, without first resort to legal process,
and without any liability or claims of the defaulting Charged Interest
Holder, the CONTRACTOR, the Operator, or any other Person,
and regardless of any provisions of any lifting agreement or
provision of a joint operating agreement or any other agreement to
which the CONTRACTOR or a defaulting Charged Interest Holder
is a party, The CONTRACTOR shall ensure that all agreements in
respect of the lifting of sale of Pewoleum reflect the
GOVERNMENT 's priority rights as set forth in Article 32.8.6 and
this Article 32.8.7,

(a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss o¢ Expense (as defined in
Article 32.8.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of such
defuulting Charged Interest Holder under Articles 32.8.6 and
328.7.

(b) The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to such Loss or
Expense incurred pursuant to Article 32.8.%a). A defaulting
Charged Interest Holder shall cooperate with the
GOVERNMENT and provide reasonable assistance in
defending any claims against the GOVERNMENT arising out
of such default of Article 32.8 by the defaulting Charged
Interest Holder.

(c} “Loss or Expense’ means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment, damages,
fees or other charge and, to the extent permitted by applicable
law, any court filing fee, court cost, arbitration fee or cost,
witness fee, and cach other fee and cost of investigating and
defending or asserting a claim for indemnification, including
reasonable attorneys’ fees, other professionals’ fees, and
disbursements; but does not include consequential losses.
diminution in value, indirect boss or loss of profit or revenue.
punitive damages or penalties in respect of any (i) projects being
financed or constructed by the Government with Capacity
Building Payments or financed or constructed by the

13
328.9

Assignment and Second Amendment Agreement — Bina Bavi

GOVERNMENT with proceeds derived from the exercise of
the GOVERNMENT's right of lifting under Article 32.8.6 of
(ii) financings of the Government dependent on cash flows from
Capacity Building Payments or dependent on cash flows from
the exercise of the GOVERNMENT'S right of lifting.

(d) A claim set forth in a notice from the GOVERNMENT to a
defaulting Charged Interest Holder will be conclusively deemed
a Loss or Expense if the Charged Interest Holder fails to dispute
the GOVERNMENT’ liability by the end of a thirty (30) - day
period following receipt of the notice from the
GOVERNMENT. The Charged Interest Holder shall promptly
pay the deemed Loss or Expense on demand.

The GOVERNMENT?’s rights under Articles 32.8.6 through 32.8.8
are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction

328.10

328.11

32.8.12

Except as provided in Article 32.82(e) and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay its Capacity Building Payments Second Tranche
instalments without (and free and clear of any deduction for) set-off
‘of counterclaim.

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.8 is that such Charged
Interest Holder must pay the Capacity Building Payments due and
payable pursuant to this Article 32.8. Accordingly, in respect of its
ebligations under this Article 32.8 only and except as provided in
Article 32.8.2(e), each Charged Interest Holder hereby waives any
right to raise by way of set off or invoke as a defence to its
obligations to pay its Capacity Building Payments Second Tranche
Instalments pursuant to this Article 32.8, whether in law or equity,
any failure by the GOVERNMENT or any CONTRACTOR Entity
to pay amounts due and owing under the Contract or any alleged
claim that such Charged Interest Holder may have against the
GOVERNMENT, Operator, other CONTRACTOR Entity, or any
other Person, whether such claim arises under or relates to this
‘Contract of otherwise.

Each Charged Interest Holder shall make its Capacity Building
Payments — Second Tranche Instalments to the GOVERNMENT by
wire transfer of immediately available funds in Dollars in accordance
Assignment and Second Amendment Agreement — Bina Bawi

with wire instructions provided by the GOVERNMENT. The
making of any payments by a Charged Interest Holder under this
Article 32.8, or the acceptance or use of any payments by the
GOVERNMENT, does not impair the rights of such Charged
Interest Holder or the GOVERNMENT under Article 13. Any
dispute between the GOVERNMENT and a Charged Interest
Holder in respect of the calculation of each of its Capacity Building
Value or its Capacity Building Payments — Second Tranche
Instalments due with respect thereto is subject to Article 15.9,

Assignment, Reversion
328.13 (a) If a Charged Interest Holder assigns all or any part of its

Charged Interest, the assignee will be a Charged Interest Holder
to the extent of such assignment and novation.

0)

If (ij) a Charged Interest Holder withdraws as a
CONTRACTOR § Entity, of (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all oe part of the
Charged Interest of the Charged Interest Holder is cither
assigned and novated of reverts to the remaining
CONTRACTOR Entities as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a Charged
Interest Holder to the extent of such assignment and novation or
reversion, as applicable, provided that the withdrawing or
terminating Charged Interest Holder will be solely liable for any
unpaid Capacity Building Payments — Second Tranche
instalments attributable to its Charged Interest prior to the date
of the withdrawal or termination.

Rights Sale

328.14 The GOVERNMENT agrees with OMY that the GOVERNMENT
will only enter into a Rights Sale in accordance with this Article
32.8.14, Only OMV, and only for so long as OMY is a Charged
Interest Holder, has any rights under this Article 32.8.14. This
Article 32.8.14 does not create any rights under the Contracts (Rights
of Third Parties) Act 1999 of any other Charged Interest Holder,
CONTRACTOR Entity, or other Person (whether of not a party to
this Contract}, and OMV and the GOVERNMENT may agree to
any waiver in respect of this Article 32.8.14 without the consent of,
or notice to, any other Charged Interest Holder, CONTRACTOR
Entity, or other Person.

15
(a)

{b}

{e)

Assignment and Second Amendment Agreement — Bina Bawi

For purposes of this Article 32.8.14, “Rights Sale” means a
sale and assignment of the GOVERNMENT’s sights to
receive the Capacity Building Payments — Secon! Tranche
Instalments in respect of the OMY Interest from OMY,
whether such sale includes any Capacity Building Payments —
Second Tranche Instalments due from A&T Interest Holders of
other OMV Interest Holders, and whether for a lump sum
payment or in instalment payments, where the purchaser
assumes all payment risk and all risk as to the amount of
Capacity Building Payments — Second Tranche Instalments,
without regard to any guarantees provided by the
GOVERNMENT or other credit enhancements.

When the GOVERNMENT and a proposed purchaser have
negotiated the final terms of a Rights Sale, the
GOVERNMENT shall (i) notify OMV, for so long as it is an
OMV Interest Holder, of the GOVERNMENT's intention to
effect a Rights Sale, and (ii) provide OMV with a copy of all,
agreed, final drafts of documents that set forth the terms of the
proposed Rights Sale. Subject to the next sentence, the
GOVERNMENT will consider any objection that OMV may
provide to the GOVERNMENT in respect of the proposed
purchasers. The preceding sentence is a matter of courtesy to
OMV and not an agreement, duty, estoppel, or other obligation
of the GOVERNMENT and creates no liability for breach or
obligation to respond.

Subject to the provisions of Article 32.8.14 and for 90 long as it
is an OMY Interest Holder, OMY has the right to become the
exclusive counter-party to the proposed Rights Sale on exactly
the same terms as the proposed Rights Sale, if. within thirty
(30) days of receipt of the GOVERNMENT's notice and draft
documents pursuant to Article 32.8.14(b), OMY notifies the
GOVERNMENT that OMV (i) accepts all of the terms of the
proposed Rights Sale without any reservations of conditions,
(ii) is exercising its rights under this Article 32.8_14, and (iii)
represents it will (A) close the proposed Rights Sale within
thirty (30) days of such notice and (B) fund the Rights Sale in
accordance with the terms set forth in the draft, agreed, final
documents provided to OMV by the GOVERNMENT
pursuant to Article 32.8.14{b). OMV may only exercise this
right with respect to the entire proposed Rights Sale, and not
solely with respect to any portion that involves Capacity
Building Payments — Second Tranche Instalments in respect of
the OMY Interest payable by OMV,

16
(d}

{e)

(f)

(g)

Assignment and Second Amendment Agreement ~ Bina Bawi

If OMV does not close the acquisition within thirty (30) days
of the notice as contemplated by Article 32.8.14(c), the
GOVERNMENT may close the Rights Sale with the
proposed purchaser under terms and conditions no more
favourable to the proposed purchaser than those set forth in the
GOVERNMENT's notice and documents provided to OMV
pursuant to Article 32.8.14(b). If the proposed purchaser is no
Jonger willing to enter into the proposed Rights Sale, or is no
longer willing to do so on the same terms and conditions, the
GOVERNMENT will have all rights and remedies against
OMV as are available under Law.

The GOVERNMENT shall not enter into more than three (3)
Rights Sales (a Rights Sale to. a CONTRACTOR Entity will
not count against such limitation), and no Rights Sale may be
in an amount of less than one-third (1/3) of the then Estimated
Total Capacity Building Value at the time of the
GOVERNMENT's notice pursuant to Clause 32.8.14(b).
Nothing in this Article 32.8.14 prevents the GOVERNMENT
from directly offering a Rights Sale to OMV. For purposes of
this Clause 32.8.14(e), “Estimated Total Capacity Building
Value” means the GOVERNMENT’s reasonable estimate of
the present value of the expected stream of Capacity Building
Payments — Second Tranche Values, based on the expected
production profile, and Petroleum Costs, and using a discount
factor (for purposes of comparison only) of ten per cent (10%).

No part of this Article 32.8.14 will apply tw (or otherwise bar
of impair) a Rights Sale to a part of the GOVERNMENT, a
Public Company, or a part of the Federal Government of the
Republic of Irag (including the Central Bank of Iraq), in each
case with respect to which the GOVERNMENT is
unrestricted by this Article 32.8.14_

Nothing contained in this Article 32.8.14 will apply to (or
otherwise bar or impair) the GOVERNMENT from
transferring or encumbering all or any rights to receive the
Capacity Building Payments — Second Tranche Instalments to
a reputable international financial institution or special purpose
vehicle organised solely for the purpose of security relating to
finance organised by a reputable international financial
institution. The GOVERNMENT shall pay the proceeds of
any such financing arrangement into the Capacity Building
Account,

17
(bh)

0

Assignment and Second Amendment Agreement — Bina Bawi

Each Charged Interest Holder shall fully cooperate with the
GOVERNMENT according to the terms of any Rights Sale or
financing arrangement involving Capacity Building Payments
— Second Tranche Instalments payable by such Charged
Interest Holder, including any requirement that Capacity
Building Payments — Second Tranche Instalments be paid into
@ trust or other specially encumbered account with a reputable
intemational financial institution. The GOVERNMENT shall
provide reports on the use of the proceeds of such financing
arrangement to the OMY Interest Holders in accordance with
Article 32.8.3(c).

The rights of OMV under this Article 32.38.14 will
automatically expire and be void on the fifth anniversary of the
CONTRACTOR ’s declaration of a Commercial Discovery in
accordance with Article 6.10. Any claims that the
GOVERNMENT may have against OMV arising out of or
related to OMV’s breach of its obligations under Article
32.8.14{d) will not be impaired by this Article 32.8.14(i).

a) The rights granted to OMY under this Article 32.8.14
are exclusive and personal to OMV. OMY shall not assign
all or any part of its rights under this Article 32.814. Any
purported assignment will be void and all rights of OMV or
any purported assignee under this Article 32.8.14 will
automatically terminate without notice.

@) If OMV closes a Rights Sak with the
GOVERNMENT, OMY shall not assign its rights under such
Rights Sale agreement without the prior consent of the
GOVERNMENT (not to be unreasonably withheld or
delayed). Nothing in this Article 32.8.14(j)(2) will apply to (or
otherwise bar o¢ impair) OMV from transferring or
encumbering all or any of its rights to receive the Capacity
Building Payments — Second Tranche Instalments pursuant to
the Rights Sale to a financial institution or special purpose
vehicle organised solely for the purpose of security relating to
finance.

(3) In the event of such assignment of rights under a
Rights Sale agreement in breach of Article 32.8.14())(2), the
GOVERNMENT may elect to terminate such Rights Sale,
free of any claim or liability of OMY or such assignee.

(4) OMV shall indemnify the GOVERNMENT from any

18
3.17

3.18

3.19
3.0

3.21

Assignment and Second Amendment Agreement — Bina Bawi

Loss of Expense (as defined in Article 32.8.&%c)) that may in
any way arise from the exercise by the GOVERNMENT of its
rights under this Article 32.8. 14(j). The GOVERNMENT will
retain control over the defence of, and any resolution or
settlement relating to, such Loss or Expense. OMV shall
cooperate with the GOVERNMENT and provide reasonable
assistance in defending any claims against the
GOVERNMENT. A claim set forth in a notice from the
GOVERNMENT to OMV shall be conclusively deemed a
Loss if OMY fails to dispute the GOVERNMENT’s liability
by the end of a thirty (30) - day period following receipt of the
notice from the GOVERNMENT. OMY shall promptly pay
the deemed Loss on demand.

Article 39.2 is deleted and restated:

“Except as provided in Article 32.8, each CONTRACTOR Entity shall have the right
to sell, assign, wansfer or otherwise dispose of all or part of its rights and interests
under this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Entity) with the prior consent of the GOVERNMENT and cach
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or
otherwise dispose of all o¢ part of its rights and interests under this Contract to any such
third party shall request such consent in writing, which request shall be accompanied
by reasonable evidence of the technical and financial capability of the proposed third
party assignee.”

Article 39.5 is deleted and restated:

“In the event a CONTRACTOR Entity assigns or in any other way transfers its rights
and interests under this Contract, whether in whole or in part, such assignment of
transfer shall not give rise t any Tax, including on the consideration paid or received
oc on the income or gain therefrom.”

In Article 39.6, the following is added after “Article 4": “and Article 32.8."
In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing. this Article 41 will not apply to the GOVERNMENT
in respect of any claim or proceeding arising out of or related to the exercise of rights
by the GOVERNMENT as set forth in Articles 32.8.6 through 32.8.9, in respect of
which the GOVERNMENT expressly reserves all sovereign immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.8.6, which
Disputes shall, except only as provided in Article 32.8.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

19
3.23

Assignment and Second Amendment Agreement — Bina Bawi

In Article 44.1 under the existing beading “To the CONTRACTOR”:
{a) the following notice provision is added:

“In the case of OMV:

OMY Bina Bawi GmbH

Attention: Managing Director

Address: Trabrennstrasse 6-8, 1020 Vienna, Austria

Email: wolfgang.rempa@omv. com”; and

(b) the existing notice provisions for A&T and Hawler are deleted in their entirety and
restated as follows:

“In the case of A&T:

A&T PETROLEUM COMPANY, LTD.

Attention: M. Ali Ak, General Manager
Address: Filistin Cad. No:16, GOP
06700 Ankara, Turkey
Email: ak@petoil.comtr
In the case of Hawler-
HAWLER ENERGY, LTD.
Attention: c/o Prime Natural Resources, Inc.
Jan Veldwijk, Director
Address: 2103 CityWest Blvd.
Suite 1400
Houston, TX 77042, USA
Email: jan.veldwijk@primenri.com”

In Article 45.6, after “31,” is added “32.8”.

The following consequential amendments are made:

{a) in Paragraph 3.1.9 the words “with the exception of Taxes described in Article
31.2) and bonus payments” are deleted and replaced with “with the exception of
Taxes (described in Article 31.2), bonus payments, Capacity Building Payments,
and any other payments”;

(b) in Paragraphs 44 and 13.3.2(h), after the word “bonuses” in each instance, “,
Capacity Building Payments, or other payments” is added;

{c) the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS”: and

20
Assignment and Second Amendment Agreement ~ Bina Bawi

(d} in Article 39.6, the following is added at the end of the sentence following the

words “Article 4"
“and Article 32.8.”

OMY PAYMENTS

OMY shall pay the Government USS$6,000,000 on or before the Completion Date. The
Government shall deem its receipt of such payment in full as (i) the Capacity Building
Payment — First Tranche under the Contract as amended by this Agreement and (ii) in
full discharge of OMV's obligation with respect thereto.

41

42

fa)

(b)

(c)

Subject to Clause 4.2(b), OMV shall pay each of Hawler and A&T an amount
equivalent to 125% of the proportion of the Petroleum Costs incurred by each
such Contractor Entity attributable to the Government Assigned Interests up
to and including the Completion Date.

In accordance with Clause 4.2(a) and subject to Clauses 4.2(c) and 4.2(d),
Hawler and A&T each hereby instruct OMV t make such payment to them,
and, subject to Clause 4.7, OMV shall pay (collectively, the “First Traache
Assignment Amounts”):

(1) USS4,854,172 to Hawler in accordance with wire instructions provided
by Hawler (the “Hawler First Tranche Assignment Amount”), and

(2) US$5,664,940 to A&T in accordance with wire instructions provided
by A&T (the “A&T First Tranche Assignment Amount”).

Hawler, A&T, and OMV agree that:

(1) the Hawler First Tranche Assignment Amount represents an amount
equivalent t 125% of the proportion of the Petroleum Costs incurred
by Hawler up to and including 5 January 2010 (the “Cost
Determination Date”) that is attributable to the Government Assigned
Interests, and

(@) the A&T First Tranche Assignment Amount represents an amount
equivalent to 125% of the proportion of the Petroleum Costs incurred
by A&T until the Cost Determination Date that is attributable to the
Government Assigned Interests.

OMY shall pay the First Tranche Assignment Amounts within seven Business
Days after the Completion Date. “Business Day” means a day (other than a
Saturday, Sunday or public holiday} on which banks are open for general
business in London, United Kingdom.

21
43

45

Assignment and Second Amendment Agreement — Bina Bawi

(e) Hawler and A&T shall cach forthwith provide its writen confirmation of
receipt of its portion of the First Tranche Assignment Amounts to OMV and
the Government,

(a) Subject to Clauses 4.(b) and 4.7, OMV shall pay to Hawler and to ART
amounts equivalent to 125% of the proportion of the Petroleum Costs incurred
by each of Hawler and A&T after the Cost Determination Date up to and
including the Completion Date (collectively, the “Second Tranche
Assignment Amounts,” and, together with the First Tranche Assignment
Amounts, the “Assigameat Amounts”) that are attributable t the
Government Assigned Interests, OMY, Hawler, and A&T shall determine
Petroleum Costs and the Second Tranche Assignment Amounts on the basis of
the monthly accounting statement provided by the Contractor in accordance
with Article 27.4 of the Contract, subject to audit and adjustment in
accordance with Clause 4.7.

(b) OMY shall pay the Second Tranche Assignment Amounts to Hawler and to
A&T within seven Business Days of the receipt by OMV of the Contractor's
monthly accounting statement, as provided in Clause 4.3(a) and as audited and
adjusted pursuant to Clause 4.7 (if required and if the audit is practically
possible before the date of payment). in accordance with wire instructions
provided by Hawler and A&T. Hawler and A&T each shall forthwith provide
its written confirmation of receipt of its portion of the Second Tranche
Assignment Amounts to OMV.

OMY shall pay its participating interest share of Petroleum Costs that accrue on and
from the Completion Date (taking into account the payments made by it pursuant to this
Clause 4 and excluding the Excluded Payments), and OMY shall pay its participating
interest share of Production Bonuses.

Hawler acknowledges that under the Contract (either before or after amendment by this
Agreement), payment of the Capacity Building Bonus is not recoverable as a Petroleum
Cost, the obligation to pay the Capacity Building Bonus is an obligation solely of
Hawler and Oil Search in accordance with Article 32.2 of the Contract, and OMY is not
liable under the Contract for payment thereof. Accordingly, Hawler and A&T as
successor of Oil Search shall not include payment of the Capacity Buikting Bonus
pursuant to Article 32.2 of the Contract (the “Excluded Payments”) as Petroleum
Costs for the purposes of determining the First Tranche Assignment Amounts and the
Second Tranche Assignment Amounts,

‘OMY will be entitled to recover the First Tranche Assignment Amounts and the Second

Tranche Assignment Amounts as Petroleum Costs in accordance with, and to the extent
permitted by, the Contract.

22
47

Assignment and Second Amendment Agreement — Bina Bawi

Nothing in this Agreement will impair:

{a} the rights of OMV to audit the accuracy of the First Tranche Assignment
Amounts or the Second Tranche Assignment Amounts in accordance with an
amendment to the Joint Operating Agreement to be entered into among OMV,
Hawler, and A&T pursuant to Clause 6; or

&) any rights of any Party to audit the accuracy of Petroleum Costs as provided
in the Contract.

Following any audit, each of OMV, Hawler, and A&T shall forthwith make such
payments to each other as may be necessary by way of adjustment.

Hawler and A&T shall each provide written wire instructions to OMY in respect of the
payment of the Assignment Amounts on or before the Completion Date.

5. REPRESENTATIONS

$1

53

OMY represents that it is financially and technically capable of fulfilling its duties and
obligations as a Contractor Entity in respect of the Government Assigned Imterests and
as Operator.

Each of Hawler and A&T individually represents for itself:

(a) The Contract is in full force and effect and it is not in breach of any of its
obligations thereunder.

(b) Except for this Agreement and the agreements identified in Annex 1, there are
no agreements in effect to which it and the Government is a party that pertains
to Petroleum Operations in the Contract Area; and, except for the agreements
identified in Annex 2, there are no agreements between it and any other
Contractor Entity with respect to Petroleum Operations in the Contract Area.

(c) The Contractoe’s records of Petroleum Costs upon which the First Tranche
Assignment Amounts have been calculated are true, accurate, and correct in all
material respects and have been prepared in accordance with the Contract.

Hawler warrants that, as of Completion Date, it has paid its proportionate share of all
Petroleum Costs relating to the exploration work programs and budgets approved by the
Operating Committee under the JOA. Hawler further acknowledges that such
Petroleum Costs were used by the Operator for purposes of calculating the First
Tranche assignment Amounts described in Clause 4.2_

Hawler and A&T, as successor to Oil Search, each represents that the Excluded
Payments have been paid in full tw the Government, and the obligations of the
Contractor Entities to the Government with respect thereto have been fully discharged.

23
55

Assignment and Second Amendment Agreement — Bina Bawi

The Government represents to OMV:

3.5.1

5.5.2

353

5.54

3.5.5

The Government has not terminated the Contract and has taken no action to
cause the Contract to be terminated.

Except for this Agreement and the agreements identified in Annex 1, there are
no agreements in effect to which the Government is a party granting a right to
conduct Petroleum Operations in the Contract Area. Each copy of an
agreement identified in Annex | that has been provided by the Government to
OMY is a true and complete copy of the original agreement.

Except for this Agreement, the Government has not assigned or granted, of
agreed to assign or grant, any rights with respect to the Government Assigned
Interests to any Person,

The Government is not a party to any administrative or judicial proceeding.
litigation, or arbitration that is likely to materially prejudice the Government's
assignments of the Government Assigned Interests to OMY pursuant to this
Agreement or the amendments to the Contract contemplated by this
Agreement.

The entry into and performance of this Agreement by the Government has

been authorised by the Regional Council for the Oil and Gas Affairs of the
Kurdistan Region - frag.

Each of OMV, Hawler, and A&T, individually for itself only, represents:

5.6.1

5.6.2
5.63

5.64

5.65

3.6.6

Its entry into and performance of this Agreement have been authorised by all
necessary company action.

This Agreement constitutes a valid, legal, and binding agreement of it.

ft has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement.

Except as provided in the next sentence, there is no law or agreement to which
it is a party that conflicts with, prevents entry into, or performance by it of, or
calls inte question the validity, legality and enforceability against it of, this
Agreement. No representation is made in respect of the laws of the Kurdistan
Region or rag.

It is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it.

Neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to

24
7.

5.7

Assignment and Second Amendment Agreement — Bina Bawi

‘or for the use or benefit of any public official (/e., any person holding a
legislative, administrative or judicial office, including any person employed by
or acting on behalf of the Government) or any political party or political party
official or candidate for office, where such payment, gift, promise or
advantage violate (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in Intemational Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of} the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for
the benefit (directly or indirectly} of any public official or any political party
or political party official or candidate for office of the Kurdistan Region or
Iraq.

The relevant Party makes the representations and warranties set out in this Clause 5 on
the Agreement Date and on the Completion Date.

JOINT OPERATING AGREEMENT

6.1

As further provided in Annex 5, OMV, Hawler, and A&T shall enter into an
amendment of a joint operating agreement dated 12th December 2009 referred to in
Annex 2, Such amendment will incorporate the principles detailed in Annex 5.

OMY, Hawler, and A&T hereby appoint OMV to become the Operator, effective as at
the Completion Date. Subject to the Government's rights under Article 5.2, effective as
of the Completion Date the Government delivers hereby its approval for transferring the
operatorship from A&T to OMY and for OMY to become the Operator.

GENERAL PROVISIONS

ral

72

13

Articles 36 Unformation and Confidentiality), 39 (Assignment and Change of Control),
41 (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and Arbitration), and
44 (Notices) of the Contract apply to this Agreement.

This Agreement does not create any right under the Contracts (Rights of Third Parties)
Act 1999 that is enforceable by any Person who is not a Party (a “Third Party”). The
Parties may rescind or vary the terms of this Agreement without notice to or the consent
of any Third Party.

This Agreement constitutes the final, complete and exclusive expression of the Parties’
agreement on the matters contained in this Agreement. All prior and contemporaneous
negotiations and agreements between the Parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement. The
provisions of this Agreement may not be explained, supplemented or qualified through

25
1A

1S

76

11

18

Assignment and Second Amendment Agreement — Bina Bawi

evidence of trade usage of a prior course of dealings. In entering into this Agreement,
neither Party has relied upon any statement, representation, warranty or agreement of
the other party except for those expressly contained in this Agreement. There is no
condition precedent to the effectiveness of this Agreement, and there are no
representations of warranties, in each case other than those expressly stated in this
Agreement

Each Party shall timely exercise all reasonable endeavours to take, or cause to be taken,
all actions necessary or desirable to consummate and make effective the transactions
this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and po act, omission or course of dealing between any of the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A waiver
made in writing on one occasion will be effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver of amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in four counterparts, each of which constitutes
an original, and all of which, collectively, constitute only ane agreement. The signatures
of all of the Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or electronic scan is as effective as
executing and delivering this Agreement in the presence of the other Parties. This
Agreement is effective upon delivery of one executed counterpart from each Party to
each of the other Parties. In proving this Agreement, a Party must produce or account
only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained by OMV in violation of
Kurdistan Region Law or the laws of the Federal Republic of Iraq conceming
corruption, this Agreement shall be deemed void ah dmitier

This Agreement (and any non-contractual obligations arising out of or in connection
with it) is governed by English law.

STATUS OF AGREEMENT; COMPLETION

81

Clauses | (Definitions and Interpretation), 4.1, 5 (Representations), 7 (General
Provisions), and this Clause 8 come into force on the Agreement Date.

26
Assignment and Second Amendment Agreement — Bina Bawi

The remaining Clauses of this Agreement other than those listed in Clause 8.1 will
come into force on the Completion Date.

The Completion Date means and will be the date set forth in a certificate of completion
signed by the Minister of Natural Resources, OMV, Hawler, and A&T in the form and
content as set forth in Annex 4.

If the Completion Date has not occurred by 31 August 2010, ar such later date as the
Government may set, then either the Government or OMV may terminate this
Agreement with immediate effect by notice to the other Parties. lf OMV has made any
payments pursuant to this Agreement prior to termination of this Agreement, the
recipient shall promptly return such payment to OMV_

‘On termination of this Agreement pursuant to Clause 8.4, each Party will be discharged
from any further obligations or liabilities under this Agreement, except for a claim

against any Party other than the Government arising from or related to a
misrepresentation under Clause 5.

[Signature page follows. ]

27
Assignment and Second Amendment Agreement — Bina Bawi

For and on behalf of the Kurdistan Regional Government:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kardistan Region — Iraq

For and on behalf of OMY Bina Bawi GmbH:

For and on behalf of Hawler Energy, Ltd:

Title: ....

For and on behalf of A&T Petroleam Company, Ltd.;

[Signature page to Assignment, Novation, and Second Amendment Agreement-Bina Bawi]

28
Aisignmens and Second Amendment Agreement ~ Buna Bawi

For und on behalf of the Kurdistan Regional Government:

Prime Minister Minister of Natural Resources
Kundistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region — Iraq

SUgQMMUTES, 2s: .00eierasineeesivess * SRNR poss seossei stad
Barham Salih Ashti Hawrami

For and on behalf o} Bina Bawi GmbH:

@; Vg
Fiasae Nor

Klemew Hos an ker

neral. kocet
 Gameager..

For and on behalf of Hawler Energy, Ltd:

[Signature page to Assignment, Novation, and Second Amendment Agreement-Bina Bawil

28
Assignment and Second Amendment Agreement ~ Bina Bawi

For and on behalf of the Kurdistan Regional Government:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region ~ Iraq

Barham Salih

For and on behalf of OMV Bina Bawi GmbH:

For and on behalf of A&T Petroleum Company, Ltd.:

Signature.
Title:
Name: .

[Signature page to Assignment, Novation, and Second Amendment Agreement-Bina Bawi]

28
Assignment and Second Amendment Agreement — Bina Bawi

For and on behalf of the Kurdistan Regional Government:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On bebalf of the Regional Council On bebalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region — Iraq

SIQMMUFE:. seers eestecsesssenseese Signet
Barham Salih Ashti Hawrami

For and on behalf of OMV Bina Bawi GmbH:

i ire:

[Signature page to Assignment, Novation, and Second Amendment Agreement-Bina Bawil

28
Assignment and Second Amendment Agreement — Bina Bawi

Annex 1
Agreements Pertaining to Contract Area

Production Sharing Contract dated 6 March 2008.
Production Sharing Contract dated 26 February 2007 (superseded by #1).
Product Sharing Contract dated 29 March 2006 (superseded by #2).

Assignment, Novation, and Amendment Agreement dated | April 2009 (pursuant to which Oil
Search (Iraq) Limited assigned the entirety of its participating interest in the Contract to A&T).

29
>

Assignment and Second Amendment Agreement ~ Bina Bawi

Annex 2

Agreements between Contractor Entities

Joint Operating Agreement dated 12 December 249-

Joint Operating Agreement dated 11 August 2006 (superseded by #1).

30
Assignment and Second Amendment Agreement — Bina Bawi

Annex 3

Completion

The completion requirements of the Government are:

(a) receipt of USS6,000,000 from OMY in discharge of the Capacity Building Payment - First
Tranche;

(b) receipt of board resolutions and signing authorities from OMV, A&T, and Hawler in form
and content reasonably satisfactory to the Government; and

(c) the Government is satisfied that each of the representations of any other Party made to the
Government are true and correct as of the Agreement Date or as of the Completion Date.

The completion requirements of OMV are:

(a) OMY has received a fully executed copy of this Agreement,

(b) receipt of wire instructions from each of Hawler, A&T, and the Government;
(c) receipt of board resolutions and signing authorities from A&T and Hawler,

(d) OMYV is satisfied that the First Tranche Assignment Payments does not include provision for
the payment of any Excluded Amounts; and

(e) OMY is satisfied that each of the representations of the other Parties made to OMV are true
and correct as of the Agreement Date and the Completion Date

The completion requirements of each of Hawler and A&T are:
(a) it has received a fully executed copy of this Agreement;

(b) receipt of board resolutions and signing authorities from each of the other Parties (other than
the Government) in form and content reasonably satisfactory to it; and

(c) it is satisfied that each of the representations of the other Parties made to it are true and
correct as of the Agreement Date and the Completion Date.

31
Assignment and Second Amendment Agreement — Bina Bawi

Annex 4

Form of Certificate of Completion — Bina Bawi

COMPLETION DATE: 2010

This Certificate of Completion is signed and delivered pursuant to Clause 8.3 of the Assignment,
Novation, and Second Amendment Agreement by and between the undersigned (the “Agreement™).
Terms used in this certificate of completion have the meanings set forth in the Agreement.

Each of the undersigned parties to the Agreement:

(a) represents that the representations of such Party were true as of the Agreement Date and are tue
as of the Completion Date;

(b) certifies to the other Parties that all of the requirements for completion in respect of itself in the
Agreement has been satisfied or waived: and

({c) agrees the Completion Date shall be the date set forth in this certificate of completion as the
Completion Date and that, in accordance with Clause 8.2, all of the terms of the Agreement are in
full force and effect.

The Parties may execute this certificate in four counterparts, each of which constitutes an original, and all
of which, collectively, constitute only one certificate of completion. The signatures of all of the Parties
need not appear on the same counterpart, and delivery of an executed counterpart signature page by
facsimile or email is as effective as executing and delivering this certificate in the presence of the other
Parties. This certificate is effective upon delivery of one executed counterpart from each Party to each of
the other Parties, and is only effective when each Party has signed it.

[Signature page follows.]

32
Assignment and Second Amendment Agreement — Bina Bawi

For and on behalf of OMV Bina Bawi GmbH:

Signature...

For and on behalf of Hawler Energy, Ltd.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

Ashti Hawrami

{Signature page to Certificate of Completion — Bina Bawl|

33
Assignment and Second Amendment Agreement — Bina Bawi

Annex 5

Bina Bawi JOA

In this Annex 5:

“JOA” means the joint operating agreement agreed between Hawler, and A&T and
executed on 12° December 2009 ~ all JOA definitions shall apply to this annex 5
unless otherwise defined herein

“JOA Parties” means OMV, Hawler, and A&T.

OMV, Hawler, and A&T shall endeavour to agree, within one month of the Agreement
Date, an addendum to the JOA. OMV shall provide A&T and Hawler with a first draft
addendum.

This addendum shall amend and modify the JOA on the following issues:
(a) OMV is becoming a party to the JOA;
(b) Participating Interests of JOA Parties adjusted in accordance with the
Agreement,
(c) Deletion or amendment of JOA articles referring to Third Party Interests or
Additional Interest Participation;
(d) OMY designated as Operator;
{e) The two members designated by the Contractor to participate in the Management
Committee will be one Operator representative and one A&T representative,

provided that the other JOA Parties will have the right to attend such meetings in.
the capacity of an observer;

(f) Payment by OMY of Production Bonus pursuant to the Agreement; and

(g) any other modifications as may be necessary and reasonably agreed between the
JOA Parties.

The JOA Parties shall apply the JOA provisions and the provisions of this annex 5 from the
Completion Date until such time as the JOA Parties have signed an addendum to the JOA.
OMY shall become the Operator in accordance with the terms and conditions of (i) the JOA
and (ii) the agreement of transfer of operatorship to be agreed between OMV and A&T.

4M
